883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troussant Delano LETT, Plaintiff-Appellant,v.SURRY COUNTY BOARD OF SUPERVISORS, Sheriff Andrews, SurryCounty Sheriff's Department, Defendants-Appellees.
No. 89-7045.
United States Court of Appeals, Fourth Circuit.
Submitted April 13, 1989.Decided Aug. 7, 1989.

Troussant Delano Lett, appellant pro se.
Gerald G. Poindexter, Poindexter & Poindexter, for appellees.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Troussant Delano Lett appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lett v. Surry County Board of Supervisors, C/A No. 88-411-R (E.D.Va. Feb. 7, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.